Citation Nr: 0506097	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  00-06 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than August 1, 1988, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	J. Q. Davis, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
1999, by the New Orleans, Louisiana Regional Office (RO).

The veteran offered testimony at a hearing before a hearing 
officer at the RO in June 2000.  A transcript of that hearing 
is of record.  In May 2001, the veteran testified at a 
hearing before a Member of the Board sitting at the RO.  A 
transcript of that hearing is also of record.  In August 
2001, the Board upheld the RO's denial of the veteran's 
claim.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In an Order dated in January 2003, the Court vacated the 
Board's August 2001 decision and remanded this matter for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA).  By letter dated in May 2003, the Board informed the 
veteran that the Veterans Law Judge who conducted the May 
2001 hearing was no longer employed by the Board and that he 
had the right to request another hearing before another 
Veterans Law Judge.  In June 2003, the veteran requested a 
hearing before a Board member sitting at the RO.  
Subsequently, in July 2003, the Board remanded the case to 
the RO for the purpose of scheduling the veteran for a 
requested Travel Board hearing.  In January 2004, the veteran 
testified before the undersigned Veterans Law Judge at the 
RO.  A transcript of that hearing is also of record. 

In July 2004, the Board again remanded the case to the RO for 
additional development in compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in October 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a review of the veteran's claims folder, the Board 
finds that further development of the case is necessary.  In 
July 2004, the Board undertook further development, pursuant 
to the January 2003 Court order, which found that the August 
2001 Board decision failed to discuss the amended duty to 
notify.  Accordingly, in its remand, the Board directed the 
RO to provide the veteran with the notice requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), to include 
notifying him and his attorney of the information and 
evidence not of record that is necessary to substantiate the 
claim, of the information and evidence that VA will seek to 
provide, and of the information and evidence that he is 
expected to provide.  The RO was also directed to request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  

In its remand, the Board specifically noted that it would 
appear that the veteran must allege and show clear and 
unmistakable error (CUE) in the May 1988 Board decision in 
order to establish an effective date earlier than August 1, 
1988, for the grant of service connection for PTSD.  

Pursuant to the July 2004 remand, the veteran was issued a 
letter dated August 11, 2004, which arguably informed him of 
what evidence VA would obtain for him and of what information 
or evidence he was responsible for submitting in connection 
with that claim.  However, the letter stated "to establish 
entitlement to an increased evaluation for your service-
connected disability, the evidence must show that your 
service-connected condition has gotten worse."  This letter 
does not provide the veteran notice, which specifically 
addresses the VCAA and its requirements of notice and 
assistance as concerns a claim for an earlier effective date.  
See VAOPGCPREC 8- 2003 (December 22, 2003).  

The Board realizes that he was provided a copy of the 
regulations implementing the VCAA in an October 2004 
supplemental statement of the case (SSOC).  But mere 
notification of the provisions of the VCAA, without a 
discussion of his rights and responsibilities, VA's 
responsibilities, and the necessary evidence to be obtained 
concerning the claim at hand, is insufficient to comply with 
the VCAA.  And the Board, itself, cannot correct this 
procedural due process deficiency; the RO must do this 
instead.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the Board 
must, regrettably, once again REMAND this case to the RO via 
the Appeals Management Center (AMC), in Washington, D.C., for 
the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issue on appeal.  
This includes notifying the veteran 
(1) of the information and evidence not 
of record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.  As noted 
above, it would appear that the veteran 
must allege and show CUE in the May 1988 
Board decision in order to establish 
entitlement to an effective date prior to 
August 1, 1988, for the grant of service 
connection for PTSD in light of all 
pertinent evidence and legal authority.  

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claim.  No action is required of the veteran until 
he receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

